DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment and remarks filed 12/06/2021 are acknowledged. With regard to the Office action mailed 09/16/2021:
The rejection of claims 1, 4-9 and 11-16 under 35 USC 112(a) is maintained and reiterated below.
The rejection of claims 1, 4-9 and 11-16 under 35 USC 103 over Dhallan (US 2004/0137470) in view of Jarvie (2005) is withdrawn in view of the amendment to claim 1 striking the alternatives of DOP-PCR and MDA (leaving only LM-PCR). 
In addition, new rejections are set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The claims require a combination of elements that are not supported by the disclosure as filed. Specifically, the claims require: (1) the use of cell-free DNA containing fetal and maternal chromosome segments, (2) amplification thereof by one of LM-PCR, DOP-PCR or MDA (so-called “universal” or “non-selective” amplification methods), (3) amplification of the products of (2) by targeted PCR, and (4) analyzing the amplification products of (3) using sequencing-by-synthesis.
The requirement for “universal” amplification followed by “targeted” amplification was first presented in the amendment filed 07/18/2018 (in actuality, the “universal” amplification was merely listed prior to the “targeted” amplification; however, the amendment filed 04/15/2019 specifically required that the product of “universal” amplification was then amplified in the “targeted” amplification). Applicant indicated that support for the 7/18 amendment was found in original claim 3 and in the specification at paragraphs 0013 and 0355. However, original claim 3 merely indicates that the method further comprised performing a “universal PCR” before the “measuring step”; it did not provide for whether the “universal PCR” occurred prior to or following the “targeted PCR”. Furthermore, original claim 17 specifically indicated that the “universal PCR” occurred after the “targeted PCR” (which is the opposite of the order now claimed). As for paragraphs 0013 and 0355, these passages merely respectively discussed the prior art use of cell-free DNA and the use of next-generation sequencing to determine haplotypes.

There were incidents where universal amplification was conducted, followed by targeted amplification, e.g. paragraph 0126:
In one embodiment of the invention, aneuploidy can be detected using the quantitative data output from the PS method discussed in this patent. Disclosed herein are multiple methods that make use of the same concept; these methods are termed Copy Number Calling (CNC). The statement of the problem is to determine the copy number of each of 23 chromosome-types in a single cell. The cell is first pre-amplified using a technique such as whole genome amplification using the MDA method. Then the resulting genetic material is selectively amplified with a technique such as PCR at a set of n chosen SNPs at each of m=23 chromosome types.
However, this method did not use cell-free DNA containing fetal and maternal chromosome segments, but rather was performed using “single cells” (paragraphs 0126, 0127, 0171, 0245). In fact, the only mention of “cell-free” DNA is found at paragraph 0013, which is a general discussion of the state of the prior art regarding the use of cell-free DNA. Furthermore, the method at paragraph 0126 did not employ sequencing, but rather used Ct values (a parameter of real-time PCR (paragraphs 0127, 0129, 0130). There is some general discussion of sequencing in the background material of the specification (paragraphs 0010, 0020, which discuss “mini-sequencing”, paragraph 0025, which discusses pyrosequencing, or sequencing by synthesis, paragraph 0034, which discusses the cost of sequencing), and in the disclosure of the invention at paragraph 0355, which discusses the use of sequencing for haplotyping. None of these passages indicates sequencing of targeted amplification products, amplified from universal amplification products, amplified from cell-free fetal and maternal DNA.


Response to Arguments
Applicant's arguments filed 12/06/2021 have been fully considered but they are not persuasive. Applicant argues that the method is not limited to the specific examples recited in paragraphs [0274]-[0275] in the specification. However, this argument is not persuasive. Just because Applicant, and indeed the specification, indicates the methods are not limited to “x” does not constitute support under 35 USC 112(a) for “y”. The examiner pointed out where the specification disclosed instances of “universal” amplification and “targeted” amplification, and the only instance where “universal” amplification was followed by “targeted amplification” was the particular case that involved analysis of a single cell (as opposed to cell-free DNA comprising fetal and maternal chromosome segments) and involved real-time amplification (as opposed to sequencing).
Applicant argues that paragraph [0274] “teaches performing whole genome amplification directly of the genetic material prior to any other amplification of the genomic DNA”. The examiner respectfully disagrees. A fair reading of paragraph [0274] is the disclosure of a problem: whole genome amplification leads to dropout. The disclosure in paragraph [0275] discloses possible solutions: “preamplification of particular loci before generalized amplification by MDA or LM-PCR, the addition of targeted PCR primers to universal primers in the generalized PCR step of LM-PCR, and the addition of targeted PCR primers to degenerate primers in MDA” (emphasis added). In other words, paragraph [0275] discloses performing targeted amplification prior to or at the same time as universal PCR. And while paragraph [0275] indicates the method is not limited to these examples, in no way does paragraph [0275] disclose performing universal amplification prior to targeted amplification.


    PNG
    media_image1.png
    612
    1291
    media_image1.png
    Greyscale

 As discussed, the one instance where there is disclosure of universal amplification followed by targeted amplification is at paragraph [0126], which as discussed at paragraph [0126] involves the use of a single cell, and does not involve sequencing. Moreover, even if the passages in paragraphs [0013] and [0265] support the use of fetal cells or DNA fragments isolated from maternal blood in any and all disclosed methods, this would still not support a sample comprising a mixture of both fetal and maternal DNA. Note the language of paragraph [0013] regards the isolation of fetal cells from the maternal blood, or the selective amplification of fetal DNA using “fetal-specific DNA sequences”. There is no contemplation there of performing a method on a mixture of fetal and maternal DNA. Likewise, paragraph [0265] refers to the “isolation of fetal cells and DNA fragments from maternal blood”.
The disclosure as filed simply does not convey possession of a method involving performing universal amplification (by LM-PCR or otherwise) on a sample comprising fetal and maternal DNA, followed by targeted amplification, followed by sequencing.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-9, 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmermann (US 2015/0322507). The rejection is based on Applicant’s lack to entitlement to an earlier priority date, given the new matter issue discussed in the rejection under 35 USC 112(a) above.
With regard to claim 1, Zimmermann disclosed:
 (a) obtaining cell-free DNA comprising fetal and maternal chromosome segments from the maternal blood sample;
Paragraph [0012]: “In some embodiments, the sample comprises maternal DNA from the pregnant mother of a fetus and fetal DNA…”.
Paragraph [0016]: “…a sample that includes maternal DNA from the pregnant mother of a fetus and fetal DNA…”.
Paragraph [0369]: “Assays may be combined in a single reaction with the entirety of a sample such as a cfDNA sample isolated from maternal plasma…”.
(b) preparing a preparation of amplified DNA by: (i) performing amplification of the DNA extracted in (a) by ligation-mediated PCR (LM-PCR) to amplify fetal and maternal chromosome segments comprising loci of interest; and (ii) performing targeted PCR to amplify the loci of interest on the amplified fetal and maternal chromosome segments obtained in (b)(i);
Paragraph [0011]: “…the method includes non-specifically amplifying nucleic acids in a sample comprising target human loci; contacting the amplified nucleic acids with a library of non-identical 
and (c) analyzing the preparation of amplified DNA by measuring the amounts of the amplified chromosome segments obtained in (b)(ii) by performing sequencing-by-synthesis to determine the sequence of the amplified chromosome segments, thereby measuring the amounts of the target fetal chromosome segments in the maternal blood sample
Paragraph [0011]: “…sequencing the amplified products…”.
Paragraph [0012]: “…determining the presence or absence of a fetal chromosome abnormality from the sequencing data…”.
Paragraph [0046]: “…the amplified products are measured with a high throughput sequencer to produce sequencing data; allele counts at the polymorphic loci are calculated on a computer based on the sequencing data; a plurality of ploidy hypotheses each pertaining to a different possible ploidy state of the chromosome are created on a computer; a joint distribution model for the expected allele counts at the polymorphic loci on the chromosome is built on a computer for each ploidy hypothesis; a relative probability of each of the ploidy hypotheses is determined on a computer using the joint distribution model and the allele counts; and the ploidy state of the fetus is called by selecting the ploidy state corresponding to the hypothesis with the greatest probability.”
Paragraph [0048]: “…(iii) sequencing the amplified products to obtain a plurality of sequence tags aligning to the target loci; wherein the sequence tags are of sufficient length to be assigned to a specific target locus; (iv) assigning on a computer the plurality of sequence tags to their corresponding target loci; (v) determining on a computer a number of sequence tags aligning to the target loci of the first chromosome and a number of sequence tags aligning to the target loci of the second chromosome; 
Paragraph [0050]: “…(a) obtaining a mixture of fetal and maternal genomic DNA from said maternal tissue sample, (b) conducting massively parallel DNA sequencing of DNA fragments randomly selected from the mixture of fetal and maternal genomic DNA of step (a) to determine the sequence of said DNA fragments, (c) identifying chromosomes to which the sequences obtained in step (b) belong, (d) using the data of step (c) to determine an amount of at least one first chromosome in said mixture of maternal and fetal genomic DNA, wherein said at least one first chromosome is presumed to be euploid in the fetus, (e) using the data of step (c) to determine an amount of a second chromosome in said mixture of maternal and fetal genomic DNA, wherein said second chromosome is suspected to be aneuploid in the fetus, (f) calculating the fraction of fetal DNA in the mixture of fetal and maternal DNA, (g) calculating an expected distribution of the amount of the second target chromosome if the second target chromosome is euploid, using the number in step (d), (h) calculating an expected distribution of the amount of the second target chromosome if the second target chromosome is aneuploid, using the first number is step (d) and the calculated fraction of fetal DNA in the mixture of fetal and maternal DNA in step (f), and (i) using a maximum likelihood or maximum a posteriori approach to determine whether the amount of the second chromosome as determined in step (e) is more likely to be part of the distribution calculated in step (g) or the distribution calculated in step (h); thereby indicating the presence or absence of a fetal aneuploidy.”
With regard to claim 4, Zimmermann disclosed (paragraph [0051]): “In various embodiments of any of the aspects of the invention, the target loci include one or more SNPs in the homologous non-recombining region of chromosome X and/or chromosome Y.” Zimmermann also disclosed (paragraph [0065]): “…the genetic targets are polymorphic loci (such as SNPs)…”. Zimmermann also disclosed (paragraph [0199]): “Each chromosome is indicated at the top of the plot, fetal and maternal genotypes 
With regard to claims 5, 11, and 15, Zimmermann disclosed (paragraph [0105]): “When the sample was measured by sequencing, the allelic ratio may refer to the ratio of sequence reads that map to each allele at the locus.” Hence, Zimmermann is counting all alleles of a locus, not just a particular allele. Therefore, the measuring is performed “irrespective of allele value”.
With regard to claims 6-8 and 14, Zimmermann disclosed (paragraph [0040]): “In some embodiments, the target loci are on two or more different chromosomes, such as two or more of chromosomes 13, 18, 21, X and Y.” Zimmermann also disclosed (paragraph [0065]): “In some embodiments, the reference genome has at least one aneuploidy, such as an aneuploidy at chromosome 13, 18, 21, X, or Y.” Zimmermann also disclosed (paragraph [0183]): “Ratio of two alleles for a plurality of SNPs in a cell line in Experiment 4 sorted by chromosome. SNP 1 to 312 are found on chromosome 2, SNP 313 to 605 are found on chromosome 21 which is trisomic…”.
With regard to claims 9, 11, and 16, Zimmermann disclosed (paragraph [0105]): “When the sample was measured by sequencing, the allelic ratio may refer to the ratio of sequence reads that map to each allele at the locus.” Hence, Zimmermann is making quantitative allele measurements.
With regard to claim 13, Zimmermann disclosed ([0050]): “…(a) obtaining a mixture of fetal and maternal genomic DNA from said maternal tissue sample, (b) conducting massively parallel DNA sequencing of DNA fragments randomly selected from the mixture of fetal and maternal genomic DNA of step (a) to determine the sequence of said DNA fragments, (c) identifying chromosomes to which the sequences obtained in step (b) belong, (d) using the data of step (c) to determine an amount of at least one first chromosome in said mixture of maternal and fetal genomic DNA, wherein said at least one first chromosome is presumed to be euploid in the fetus, (e) using the data of step (c) to determine an amount of a second chromosome in said mixture of maternal and fetal genomic DNA, wherein said second chromosome is suspected to be aneuploid in the fetus, (f) calculating the fraction of fetal DNA in the mixture of fetal and maternal DNA, (g) calculating an expected distribution of the amount of the second target chromosome if the second target chromosome is euploid, using the number in step (d), (h) calculating an expected distribution of the amount of the second target chromosome if the second target chromosome is aneuploid, using the first number is step (d) and the calculated fraction of fetal DNA in the mixture of fetal and maternal DNA in step (f), and (i) using a maximum likelihood or maximum a posteriori approach to determine whether the amount of the second chromosome as determined in step (e) is more likely to be part of the distribution calculated in step (g) or the distribution calculated in step (h); thereby indicating the presence or absence of a fetal aneuploidy.”
Note the use of a reference chromosome, and the calculation of “fetal fraction”, which is necessarily a comparison between the amount of fetal DNA and maternal DNA in the sample.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637